23 F.3d 402NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Henry W. MARTIN, Jr., Plaintiff Appellant,v.SOUTH CAROLINA TAX COMMISSION;  Wendy A. Bonnette,Defendants Appellees.
No. 93-7349.
United States Court of Appeals, Fourth Circuit.
Submitted April 21, 1994.Decided May 10, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Matthew J. Perry, Jr., District Judge.  (CA-93-2285-3)
Henry W. Martin, Jr., Appellant Pro Se.
D.S.C.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his 42 U.S.C. Sec. 1983 (1988) complaint, and his motion to alter judgment.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Martin v. South Carolina Tax Commission (D.S.C. Nov. 10, 1993;  Dec. 1, 1993).  Appellant's Motion for Summary Judgment is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED